DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/8/2022 amended claims 13-14 and 19 and cancelled claims 15, 26 and 28-29.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Beilfuss from the office action mailed 5/10/2022; therefore the rejection is withdrawn.  For the reasons discussed below claims 13-14, 16-25 and 27 are allowed.  


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: trioxane condensation and reaction and polymeric compounds are well-known for use in engine oil lubricant compositions comprising synthetic base oils.  The same can be said for formaldehyde and derivatives thereof.  However, the prior art does not teach unreacted trioxane compounds used as formaldehyde-releasing compounds as additives in synthetic base oils for use in engine oil lubricant compositions.  For the reasons discussed above claims 13-14, 16-25 and 27 are allowed.      


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771